      
      

NO THE COURT
IN THE UNITED STATES DISTRICT GOURT “FILE OF TEXAS

 

FOR THE NORTHERN DISTRICT OF TEXAS LED }
AMARILLO DIVISION
FEB | 4 2020
UNITED STATES OF AMERICA § a |
§ CER , US, DISTRICT Cox pe
Plaintiff, § y et EOURT
§ De Tu by
V. § 2:19-CR-138-Z-BR-(
§
SABRA MONAE MASTON §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 30, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Sabra Monae Maston filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Sabra Monae Maston was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Sabra Monae Maston,; and
ADJUDGES Defendant Sabra Monae Maston guilty of Count One of the Superseding Information in
violation of 18 U.S.C. § 371. Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED,
February /¥_, 2020.

 

MAWHEW J.JKACSMARYK
TED STATES DISTRICT JUDGE

  
  
 
